DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, and 11-14 of U.S. Patent No. 11,063,622. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 7, 9, and 11-14 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claims 21-27 and 31-37 of the instant invention.
Regarding claims 21-22, claim 1 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claims 21-22 of the instant invention.
Regarding claims 23-24, claims 1 and 9 of U.S. Patent No. 11,063,622 encompassed the all claimed limitations of claims 23-24 of the instant invention.
Regarding claim 25, claims 1 and 7 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claim 25 of the instant invention.
Regarding claims 26-27, claims 1-3 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claims 26-27 of the instant invention.
Regarding claim 31, claims 1 and 11 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claim 31 of the instant invention.
Regarding claim 32, claims 1 and 11-12 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claim 32 of the instant invention.
Regarding claim 33, claims 1 and 11 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claim 33 of the instant invention.
Regarding claim 34, claims 1, 7, and 11 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claim 34 of the instant invention.
Regarding claim 35, claims 1, 11, and 13 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claim 35 of the instant invention.
Regarding claim 36, claims 1, 9, 11, 14, and 18 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claim 36 of the instant invention.
Regarding claim 37, claim 1-3 and 11 of U.S. Patent No. 11,063,622 encompassed all the claimed limitations of claim 37 of the instant invention.

Specification
The amendment filed on 07/12/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “one at a time’.
Applicant is required to cancel the new matter in the reply to this Office Action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 24, 28-30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21, 24, and 32, new subject matter, “one at a time”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims 28-30 are rejected for the same reasoning

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

July 29, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643